           Case 1:19-cr-00318-LY Document 261 Filed 06/26/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
VS.                                                 §            NO. A-19-CR-0318 LY
                                                    §
ERIC ALMAZAN (2)                                    §
MARIO ALMAZAN, JR. (3)                              §
MARIO ALMAZAN, SR. (4)                              §

                                                ORDER

        Before the Court are the motions of the three listed defendants seeking temporary release

pursuant to 18 U.S.C. § 3142(i) to attend the funeral of Ventura Almazan-Alejo, the father of Eric and

Mario Alamzan (Sr.) and the grand-father of Mario Almazan, Jr. (Dkt. 253, 254 & 257), as well as the

Government’s opposition (Dkt. 256). The motions have been referred to the undersigned. For the

reasons set forth below, the motions are denied.

Mario Almazan, Sr.

        As the Government notes in its opposition, in addition to being in custody on the present charges,

Mario Almazan, Sr. is currently serving the 108 month sentence imposed on January 27, 2014, in A-13-

CR-243 (2) LY. He is not a citizen of the United States, but rather is a citizen of Mexico. Under the

charges currently pending in this case, he faces a sentence of at least 10 years of imprisonment. As the

Government also notes, because of his status as still being under a sentence from the earlier case, even

if this Court were to release Almazan, Sr. from its custody on the present case, he would be subject to

the custody of the U.S. Bureau of Prisons. Thus, temporary release by this Court would not allow

Alamzan, Sr. to attend the funeral, unless he also obtained a furlough from the BOP. As Almazan, Sr.’s

motion does not reflect he has obtained any such furlough, there is no point in this Court considering the

grant of temporary release. Further, for the reasons set out below with regard to Eric Almazan, even if

the Court were to consider Almazan, Sr.’s motion on the merits, it would not grant it.
            Case 1:19-cr-00318-LY Document 261 Filed 06/26/20 Page 2 of 3



Eric Almazan

        Like his brother, Eric Almazan is not a U.S. citizen, but rather is a citizen of Mexico. At the

time of his arrest in this case, he was in the custody of Immigration Customs Enforcement at the South

Texas Immigration Processing Center, and was brought into this Court’s custody through a Writ of

Habeas Corpus Ad Prosequendum. Dkt. 76. Also like his brother, under the pending charges, he faces

a sentence of at least 10 years of imprisonment in this case. The relevant statute provides that, once a

court has ordered a defendant detained pretrial (as here),

        [t]he judicial officer may, by subsequent order, permit the temporary release of the
        person, in the custody of a United States marshal or another appropriate person, to the
        extent that the judicial officer determines such release to be necessary for preparation
        of the person’s defense or for another compelling reason.

18 U.S.C. § 3142(i). Though attending the funeral of one’s father is plainly a “compelling reason,” in

the circumstances presented the Court declines to order Eric Almazan’s release. He was apparently

already facing immigration issues before these charges, and now is facing mandatory deportation—after

serving at least 10 years in the penitentiary—should he be convicted in this case. The funeral is on

Monday, June 29, 2020, and the motion was filed this afternoon, the Friday immediately preceding that

date. No arrangements have been made with the U.S. Marshal Service, or any other agency, that would

assure Eric Almazan would not flee if released, and it is doubtful that any such arrangements would be

possible.

        Further, there is an ongoing, indeed a growing, pandemic currently impacting the Austin area.

The motions are silent regarding the number of people who plan to attend the funeral, or any precautions

that the family or funeral directors intend to take to prevent those attending the funeral from contracting

or spreading the COVID-19 virus. Ordering the defendant’s release would thus not only cause him to

potentially be exposed to the virus (and accordingly creating a problem at the detention facility in which



                                                    2
           Case 1:19-cr-00318-LY Document 261 Filed 06/26/20 Page 3 of 3



he is presently being held), but it would also force the Court to require the USMS deputies or other

officers to be similarly put at risk.

        Given all of the above, it would not be a proper exercise of the Court’s discretion—discretion

that should be exercised sparingly to begin with—to grant a release here.

Mario Alamzan, Jr.

        All of the reasons just articulated regarding the release of Eric Almazan also counsel against

denying the temporary release of Mario Almazan, Jr. Further, as the Government notes, once a

defendant has pled guilty to a federal crime, the statute governing release changes. Because Almazan,

Jr. pled guilty in this case on June 11, 2020, the standard for determining whether he may be released

is set by 18 U.S.C. § 3143, not 3142. Unlike § 3142, § 3143 does not contain a provision permitting

temporary release. Instead, the standard for release becomes quite high, and the only circumstances in

which such a defendant may be released are if the Government has recommended that the defendant not

receive a sentence of imprisonment, and there is clear and convincing evidence that the defendant is

neither a safety nor flight risk. The Government’s opposition reflects that it has not, and does not intend

to, make a recommendation that Almazan, Jr. not receive a sentence including imprisonment. This alone

prevents his release.

        Accordingly, for the reasons stated, the motions of these defendants seeking temporary release

(Dkt. 253, 254 & 257) are DENIED.

        SIGNED this 26th day of June, 2020.


                                               _____________________________________
                                               ANDREW W. AUSTIN
                                               UNITED STATES MAGISTRATE JUDGE




                                                    3
